Citation Nr: 1234739	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for sleep apnea.  Thereafter, the case was returned to the Board for further appellate action.

In March 2012, during the pendency of the appeal, the Veteran appointed an attorney to represent him before the Board, Amy B. Kretkowski.  In April 2012, at her request, a copy of the Veteran's claims file was sent to Ms. Kretkowski.

After reviewing the record, the Board finds that still additional development of the record is warranted prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the RO for that development.  VA will notify the appellant if further action is required.

In August 2012, the Veteran's representative raised contentions to the effect that service connection was warranted for lung cancer due to the Veteran's exposure to Agent Orange.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, it is referred to the RO for appropriate action.


REMAND

 On August 20, 2012, the Veteran requested to appear at an in-person hearing before a Veterans Law Judge of the Board at the Des Moines RO.  He also requested to appear at a hearing before a Veterans Law Judge of the Board via a video conference at the Des Moines RO (see correspondence dated August 10, 2012).

In light of the foregoing requests for a hearing, the appeal is remanded to the RO for the following actions:

1.  Ask the Veteran whether he desires to appear at an in-person hearing before a Veterans Law Judge of the Board at the Des Moines RO or whether he desires to appear at a hearing before a Veterans Law Judge of the Board via a video conference at the Des Moines RO.  

After clarifying the type of hearing requested by the Veteran, schedule that hearing.  

The notice informing the Veteran of the date, time, and place of that hearing must be associated with the claims folder.

2.  When the foregoing hearing has been completed, return the case to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


